        Case 1:20-cr-00199-KMW Document 184 Filed 04/21/21 Page 1 of 1
           Case 1:20-cr-00199-KMW Document 183



                                         Attorneys a t Law
                                          445 Park Avenue                DOC#: - - --:-----i:--:-
                                      New York, New York 10022           DATE FILED: _!:L..,_:::;:.
                                                                                               ;;z:..=;;1-4--~- -
                                           (2 12)48 1-1900
Telesforo Del Valle, J r.                                                        mail: tdvesq@aol.com

Michael]. Sluka                                                                     Fax. (212)48 1-4853
Lawrence D . Minasian


Lucas E. Andino                                                                           Leticia Silva
William Cerbone                                                                         Legal Assistan t
Luis N. Colon
H on. Robert A. Sackett
of counsel
                                          April 20, 2021

The Honorable Kimba M. Wood
United States District Judge                                                MEMOENDORSED
Southern District of New York
500 Pearl Street
New York, NY 10007
-Via ECF-
                                              Re :   USA v. Jorgelina Abreu-Gil
                                                     20 Cr. 199 (KMW)

         Dear Judge Wood,

         Our office represents Ms. Jorgelina Abreu-Gil in the above referenced matter.

      On February 14, 2020, Ms. Jorgelina Abreu-Gil was released on a $500,000 .00 Personal
Recognizance Bond, with signatures by two (2) Financially Responsible Persons.

       As part of her Conditions of Release, Ms. Abreu-Gil was placed under home detention
with an electronic monitor.

        We respectfully request an amendment to the Conditions of Release allowing the removaj                            cJ
of the Electronic Monitor component and allowing the Government to hold Ms. Jorgelina Abreu-               6 ( t.\1\1"1
Gil's children ' s passports .                                                                               It.~ IA.)

       U.S. Pretrial Services Officer Leo Barrios has no objection to this request and reports that
Ms. Abreu-Gil remains in full compliance of all regulations . The Government, by way of
A.U.S .A. Kedar Bhatia, does not oppose this request.

         Thank you for your consideration.

                                                             Respectfully submitted,
                                                             /S/ Tejf§.[oro Del Valle Jr.
                                                             Tele~bt-'o®P.Gfil~ G>r., ENt-.Y. ,   N.Y.
                                                             Dvl Vallo & Assooiatc5
Cc: A.U.S.A. Kedar Bhatia, Esq . U.S. Pretrial Services Office / ~ Yl1.,.                 wr-t'l(.
                                                             ·         KIMBA M. WOOD
                                                                              U.S.D.J.
